Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendment filed on 10/9/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of application 15/199,470. 
Allowable Subject Matter
2.  	Claims 1-20 are pending and allowed for the following reasons. 

Claim Rejections - 35 USC § 101
3. 	With respect to the Examiner interpretation of the “computer readable storage media” in claims 10-20, it is noted the present application provides the following limiting disclosure of the aforementioned media, as:
[0099] An implementation of the described modules and techniques may be stored on or transmitted across some form of computer-readable media. The computer-readable media may include a variety of media that may be accessed by the computing device 1002. By way of example, and not limitation, computer-readable media may include “computer-readable storage media” and “computer-readable signal media.”

[0100] “Computer-readable storage media” may refer to media and/or devices that enable persistent storage of information in contrast to mere signal transmission, carrier waves, or signals per se. Computer-readable storage media do not include signals per se. The computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data. Examples of computer-readable storage media may include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, hard disks, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or other storage device, tangible media, or article of manufacture suitable to store the desired information and which may be accessed by a computer.

[0101] “Computer-readable signal media” may refer to a signal-bearing medium that is configured to transmit instructions to the hardware of the computing device 1002, such as via a network. Signal media typically may embody computer readable instructions, data structures, program modules, or other data in a modulated data signal, such as carrier waves, data signals, or other transport mechanism. Signal media also include any information delivery media. The term “modulated data signal” means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, radio frequency (RF), infrared, and other wireless media.

In accordance with MPEP 2111.01 in interpreting under the broadest reasonable interpretation of the limitation the term  “computer readable storage media” in the claims, claims 10-20 are not interpreted as including signal bearing media as applicant has provided at least a definition of said limitations.  In interpreting in a consistent manner as that has been defined, the definition in the specification does not include transient signals.  
Claims 1, 10 and 19 
As indicated in the parent application, the prior art does not disclose or suggest the combination of features in the present application claim of perform two different sharing gestures in two different virtual reality environments and in response to both performing identify verification in each environment to execute a sharing of content and also the prior art doesn’t check for the completion of both the first identity verification and second identity verification to complete the sharing gesture. The prior claim scope included identity verification in a pen input device used to complete the gesture. These claims are broader and include an input of various types. That said, the closest prior art of Crandle expressly discloses the ability to select on content and share with a second device where the device identification is used to provide authentication. Ramirez-Florez teaches a pen or input device that can perform identification which selection of content. However, neither Crandle nor Ramierez Florez teaches virtual reality environment that include an operation via share gesture where the first valid identity is done in the first portion of the gesture and then with a second share gesture at the second device with a second identity confirmation of the second user. Moreover, neither show in response to the share gesture perform the identify operation. Smith teaches a virtual reality system that also includes a share gesture with a pen or hand.  However, smith does not teach the pen or gesture on either environment performs the identify detection in response to the share gesture in both environments.  Further the newly cited are listed below shows for example in Fitch the sharing of assets between virtual worlds but does not also disclose the identify verification in both environments and the verification of the completion of both gestures before the content is shared. The prior art of Castelli allows the user to sign into multiple different environments and manage inventory in either world and moving inventory to either world. However, Castelli does not disclose share gestures that also include identifying the user. Finally, the prior art of Srinivasan teaches based on a user reaction to content, analyzed by a camera or audio input, content can be shared after the user is authenticated. This is different than the claimed feature of sharing in response to a second person being authenticated, as this is a one way sharing determination. Moreover, the sharing is not from one virtual environment to another. 

    PNG
    media_image1.png
    544
    633
    media_image1.png
    Greyscale

Thus, the prior art neither suggests nor discloses in combination the features of the amended claims as outlined above and the claims are allowed over the prior art.
Claims 2-9, 11-18 and 20 depend from claims 1, 10 and 19 thus inherit the amended limitations and are allowable for the same rationale presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/
Primary Examiner, Art Unit 2179